Citation Nr: 1538713	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  10-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.   

In November 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In January 2015, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2014).  The opinion, dated in March 2015, has been received and associated with the Veteran's claims file.  A copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument.  See 38 C.F.R. § 20.903 (2014).


FINDINGS OF FACT

1.  It is not clear and unmistakable that the spondylolysis L5-S1 preexisted service and was not aggravated by active service.  

2.  Spondylolysis L5-S1 had its onset in active service.  

3.  The evidence is in equipoise as to whether any other low back disability, variously diagnosed as degenerative joint disease, degenerative disc disease, spondylolisthesis, and scoliosis, is related to an in-service injury.  




CONCLUSION OF LAW

The criteria for service connection for low back disability, variously diagnosed as spondylolysis L5-S1, degenerative joint disease, degenerative disc disease, and scoliosis, are met.  38 U.S.C.A. §§ 1110, 5100, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  Given the favorable disposition of the action to grant the claim of entitlement to service connection for low back disability, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection for Low Back Disability

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran contends that entitlement to service connection for low back disability is warranted.  He stated that he did not have back problems prior to active service and his chronic back pain onset during active service.  

The Federal Circuit has distinguished between those cases in which the pre-existing condition is noted upon entry into service, and cases in which the pre-existence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no pre-existing condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. 

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  Id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

In order to rebut the presumption of soundness, there must be clear and unmistakable evidence that the disability preexisted service and clear and unmistakable evidence that the disability was not permanently aggravated by active service.  38 C.F.R. § 3.304(b).  

The Board emphasizes that clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard.  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  Such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  General Counsel concluded that a defect differs from a disease in that the former is "more or less stationary in nature", while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a veteran suffers from a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease-or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

In cases where the claimant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  

A July 1968 enlistment report of medical examination shows that the Veteran's spine and lower extremities were clinically evaluated as normal.  

An August 17, 1968 clinical record noted that the Veteran complained of injuring his back from a fall down the stairs.  An August 1968 clinical record stated that the Veteran reported trouble with his back.  An August 1968 orthopedic clinic note stated that the Veteran fell down the stairs four to five days ago and injured his back.  He had occasional back pain after standing or sitting for a while.  There was no specific trauma, but several auto accidents.  Examination of the spine revealed full range of motion and tenderness over the L5-S1 area.  The examining physician noted that the X-ray reflected spondylolysis L5-S1, bilateral.  The Veteran was put on profile "L3" for one week.  A subsequent August 1968 record noted that the Veteran had back pain.  An August 1968 radiographic report reflected a finding as "narrow" L5-S1 and bilateral L-5 "disc."  

An August 1968 report of medical examination completed for the purposes of Medical Board proceedings shows that the Veteran's lower extremities were clinically evaluated as abnormal.  His spine was clinically evaluated as normal.  A diagnosis of spondylolysis L5-S1, symptomatic, was listed as an abnormality of the lower extremities.  Under the summary of defects and diagnosis, a diagnosis of spondylolysis L5-S1, symptomatic, was listed.  The physical profile reflects the assignment of profile "L3."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

An August 30, 1968 Medical Board narrative summary stated that the Veteran entered active service in July 1968.  His chief complaint was low back pain.  History of the present illness stated that the Veteran fell down the stairs approximately two weeks ago and injured his back.  He stated that for the past three to four years, he had occasional back pain after standing or sitting for a while.  There was no specific trauma but was in several automobile accidents.  On examination, there was full range of motion of the lumbosacral spine.  There was tenderness to the L5-S1 area.  The x-rays revealed spondylolysis L5-S1 bilateral.  It was noted that the Veteran was diagnosed with spondylolysis L5-S1, symptomatic, and it existed prior to service.  

Medical Board proceedings dated in September 1968 determined that the Veteran was medically unfit for further military service.  It was noted that the Veteran was diagnosed with spondylolysis L5-S1, symptomatic, and the disability existed prior to entry and was not aggravated by active duty.  It was noted that the Veteran had a defect of the spine.  

A signed statement dated in January 1977 from the Veteran's brother, J. S., noted that he was unaware of a back problem that his brother might have had prior to his fall while in the military.  He stated that prior to his military service, the Veteran never complained of any problems with his back.  J.S. stated that after the Veteran sustained the injury, he made mention of problems with his back ever since-on four to five different occasions.  

The Veteran was provided a VA examination in February 1977.  He stated that during active service, he fell down the stairs.  He was able to get up, but complained of back pain.  At the station hospital, x-rays were said to show some previously existing change.  He subsequently complained of low back and bilateral lower extremity pain, was given light duty, and released on a medical discharge two months and 22 days following induction.  The Veteran stated that he was separated in October 1968 and obtained a job in a furniture store which terminated after two months when he was asked to lift.  He drove a cab from 1971 until about two months ago.  At that time, he complained of low back pain with sitting and was unable to operate the cab sufficiently to maintain his share in its ownership.  On examination, there was normal mobility and no spinous process irregularity palpable in the dorsal or lumbar spine and none at the lumbosacral joint.  Overall flexion and extension while seated were through a good range of motion, but with complaint of pain at the lumbosacral level midline.  The examiner listed diagnoses of strain lumbosacral chronic and decreased mobility L4-5 L5-S1, cause undetermined- EPTE.  The accompanying radiographic report noted that review of the lateral films with flexion and extension showed no motion between L4 and S1, and there appeared to be limited surgical fusion between L4 and S1, although the callous formation was minimal.  There was no narrowing of the interspaces and no spondylolisthesis.  There was flattening of the normal lumbar lordosis, possibly due only to muscle spasm.  In the supine position, there was a tilt of the lumbar spine to the left, but this may be purely positional.   

The Veteran was provided a VA examination in March 2010.  The claims file was reviewed.  The Veteran reported an injury in 1968 shortly after military entrance when he fell down a couple of flights of stairs and had acute onset of low back pain.  He was diagnosed at that time as having some bruise as well as symptomatic spondylolysis.  He was discharged shortly thereafter because he was found unfit due to a preexisting condition.  The Veteran stated that there was one injury to the spine after military discharge when he was in a car wreck in 1979.  He had acute worsening of his low back pain which required a short stay hospitalization and surgery approximately two months later.  The examiner noted that according to the records, the Veteran had several years of low back pain present on and off before entering the service when he was active and with episodes of prolonged standing.  The report listed diagnoses of degenerative joint and disc disease of the lumbar spine, spondylolisthesis of the lumbar spine, and scoliosis.  The examiner opined that it was "less likely than not" that the low back condition and residual disability described was related to service.  The examiner noted that the Veteran was found to have spondylolysis shortly after entering the service.  The examiner stated that it was "clear" that the spondylolysis which was found in service was secondary to a preexisting condition as he had a several year history of back pain present before entering the service.  The examiner noted that the development of this condition was not secondary to the fall which occurred in the service.  Moreover, it appeared that there was a significant worsening to this condition "well after military discharge[.]"  The examiner noted that the Veteran had surgery in 1979 and that a motor vehicle accident played a "very significant" role in the development of his degenerative process.  The examiner stated that at the present time, there was no objective data to state that his lumbar spine condition was related to the fall or related to his short length of stay in the service.  

The Veteran was provided a VA examination in June 2011.  The Veteran reported that he had an injury in the military and he did not have any back problems while in the military service.  He stated that he also had a motor vehicle accident in 1979, after military service.  The Veteran stated that there was a substantial increase in his back pain after that time.  In a July 2011 addendum to the June 2011 VA examination report, the examiner noted that the claims file was reviewed.  It was noted that the Veteran sustained a fall down the stairs in basic training and the x-rays of the spine showed narrowing of L5-S1 and spondylolysis of the lumbar vertebrae.  The examiner stated that spondylolysis of the lower lumbar vertebrae is a "non-united childhood fracture of the pars interarticularis of the arch of vertebrae persisting into adult life.  In most cases of isthmic spondylolysis are considered fatigue fractures caused by repetitive load and stress rather than a single traumatic event."  The examiner opined that it was less likely that the low back condition and residual disability was related to him having been in the service and it appeared that there was a significant worsening to this condition well after military discharge approximately ten years later in 1979, at which time he required surgery.  The examiner noted that based on review of claims file and the Veteran's preexisting condition, the Veteran's preexisting lumbar condition was less likely as not aggravated by military service.  

The Veteran was provided a VA examination in June 2012.  The claims file was reviewed.  The examiner listed a diagnosis of spondylolysis L5/S1 s/p 1982 surgical fusion with residual DDD L1/2 and arthropathy L2/3 through L5/S1 with reported radiculopathy.  In terms of medical history, the Veteran stated that he went into the army and two months after entry, he was knocked down the stairs.  He stated that he went to the hospital and was told that he had a lower lumbar hereditary deformity.  He stated that he never returned to full duty and was discharged due to back problems.  The Veteran stated that after service, he worked for a furniture company and delivered small furniture, drove a cab, drove for a construction company, and owned his own construction roofing and remodeling company.  The examiner opined that:  "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness."  The examiner stated that the Veteran had 1968 identified spondylolysis L5/S1 bilaterally- a childhood disorder that continues into adulthood.  It was noted that there was no superimposed disease, but the Veteran had injury during active service.  Regarding aggravation, the examiner stated that the spondylolysis L5/S1 bilaterally did not undergo a worsening in service to a permanent degree beyond that which would be due to natural progression.  The Veteran had an acute flare of his spondylolysis L5/S1 bilaterally s/p his fall down the stairs but demonstrated that he recovered by maintaining a series of physical occupations throughout his life after military service.  The record indicated strongly that as his spondylolysis L5/S1 bilaterally naturally worsened with his physical work history and had several motor vehicle accidents and in 1982, had surgical repair.  The examiner noted records dated in 1968, during active service, and the 1978/1979 motor vehicle accident with subsequent spinal fusion in 1982.  

During his hearing before the undersigned, the Veteran testified that he believed that his back disability, even if it preexisted service, was aggravated by his fall down the stairs.  He also testified that his back symptoms have been in the same area since service and continued since service.  

A VHA opinion was provided in March 2015.  The examiner noted review of the hearing before the undersigned and reviewed the Veteran's medical records.  The examiner stated that the specifics of some of the questions could not be readily answered because of the decades covered by the documents and the unavailability of all of the previous radiologic studies for review.  The examiner stated that in August 1968, the history was elicited that for three to four years before the fall down the stairs, the Veteran had recurrences of low back pain, with occasional pain in the legs.  The x-rays were said to show L5-S1 spondylolysis, which the examiner believed, in actuality, was only an L5 spondylolysis, as a two level spondylolysis would be very uncommon and almost never involve S1.  The examiner stated that there was no mention of flexion-extension lumbar spine x-rays which would have indicated whether there was instability at the level of the spondylolysis which could have resulted in the occasional leg pain.  In the 1960s, a routine spine x-ray series would not have included flexion-extension views.  Also it was noted that he had been a farm laborer, so it was likely with all the heavy lifting that he did that he may well have sustained the L5 stress fracture as a teenager and then subsequently noted episodes of low back pain.  For years, these stress fractures (spondylolysis) frequently went undiagnosed and only in the past two decades have they been well diagnosed, mainly in sports medicine.  The examiner stated that it was most likely that the L5 spondylolysis was traumatic in origin when he was farming.  In 1977, it was noted that the Veteran had pain with extension, which was the most common diagnostic finding of spondylolysis in teenagers and young adults.  

With respect to question a., as to whether the spondylolysis or any other diagnosis was a congenital disease or a congenital/development defect, the examiner stated that it was most likely a developmental defect of L5.  Typically, if there was a congenital defect, there was a spondylolisthesis or slippage that was not noted until many years after 1968.  The literature mentioned that after trauma such as the fall the Veteran experienced, the low back pain may not have even been from the L5 spondylolysis and may have been a musculoligamentous strain or significant soft tissue contusion.  There was no mention of where the back pain was located.  

With respect to question b., as to whether a congenital defect was at least as likely as not subjected to a superimposed disease or injury during service which caused additional disability, the examiner noted that additional disability may have been caused by the 1968 incident.  As a cab driver and sitting while driving, the Veteran would not have been extending the lumbosacral spine which could have limited any pain he might have had, whereas the rigors of basic training could well have aggravated the pain associated with the spondylolysis.  However, he was in a motor vehicle accident in 1979 and a few months later had a lumbar fusion.  There was no documentation as to why the fusion was done and subsequent x-rays made no mention of a fusion.  If the fusion was for spondylolysis, that may have allowed him to do the more strenuous work over the next twenty years.  The spondylolisthesis that had been mentioned on more recent studies may be secondary to adjacent level degeneration that does occur after successful fusions.  

With respect to question c., as to whether the spondylolysis or any other diagnosis pertaining to the back was considered a congenital disease, the examiner was asked to express an opinion as to whether it was clear and unmistakable that the disease existed prior to active service and whether it was clear and unmistakable that it was not permanently aggravated or worsened by active service, the examiner stated that the L5 spondylolysis was most likely traumatic, occurring when the Veteran was farming as a teenager.  The examiner opined that it is clear and unmistakable that it existed prior to active service and based on the Veteran's subsequent history, may have worsened due to his service injury until the fusion surgery.  The examiner stated that following fusion surgery and subsequent work history, it is clear and unmistakable that from that point on, the service injury was not worsened or permanently aggravated.    

Question d. requested that the examiner express an opinion as to whether any other diagnosis pertaining to the low back was "at least as likely as not" related to or caused by active service.  The examiner stated that the question could not be answered with any certainty with a percentage that could be attributed to the in-service injury because of the surgery that the Veteran had in 1979 following a traumatic motor vehicle accident and not having a documented CT scan and no MRI until about twenty-five years after the fusion surgery.  Considering the Veteran's statements that he had chronic pain since his in-service injury, some spine specialists would say that with the three to four year history of low back pain episodes prior to 1968, he already had pre-existing chronic low back pain.    

The Board will first address the argument as to whether the Veteran's spondylolysis L5-S1 preexisted active service.  In this respect, some medical evidence has referred to the Veteran's spondylolysis L5-S1 as a congenital "defect."  As noted above, a congenital or development defect automatically rebuts the presumption of soundness and is considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  

Concerning the nature of the Veteran's spondylolysis, the Board observes that "spondylolysis" is defined as dissolution of a vertebra; a condition marked by platyspondylis, aplasia of the vertebral arch, and separation of the pars interarticularis.  Smith v. Derwinski, 1 Vet. App. 235, 236 (1991); see also Dorland's Illustrated Medical Dictionary 1780 (31st ed. 2007)).  

The VHA opinion, while characterizing the spondylolysis as a defect, also indicated that the disability was capable of being aggravated-indicating that the spondylolysis is capable of deterioration.  The VHA opinion noted that additional disability may have been caused by the 1968 injury.  Further, as a cab driver following separation from active service, the Veteran would not have been extending the lumbosacral spine which could have limited any pain he might have had, whereas the rigors of basic training could well have aggravated the pain associated with the spondylolysis.  The examiner also stated that the spondylolysis may have worsened due to his service injury.  

VA's General Counsel has concluded that a defect differs from a disease in that the former is "more or less stationary in nature", while the latter is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  Therefore, in light of the evidence of record, the Board considers the Veteran's spondylolysis L5-S1 to be a congenital "disease".  As a result, in order to rebut the presumption of soundness, which attaches in this case as the Veteran was evaluated as normal on entrance into active service, the Board must address whether it is clear and unmistakable that the disease preexisted service and; if so, whether it is clear and unmistakable that the disease was not aggravated by active service.  See 38 C.F.R. § 3.304(b); Quirin v. Shinseki, 22 Vet. App. 390, 396-397 (2009).  

In this case, the March 2015 VHA opinion is afforded great probative value.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examiner addressed the specific evidence in the claims file, including the post-service February 1977 VA examination report, and discussed the history of the Veteran's low back disability.  Further, in discussing the nature of spondylolysis, the examiner opined that it was clear and unmistakable that the spondylolysis preexisted service.  However, even if the Board were to find that the first prong as to rebutting the presumption of soundness has been met, the second prong has not been satisfied.  

The VHA opinion stated that the Veteran's preexisting spondylolysis "may have worsened" due to his in-service injury up until the point that he received a post-service spinal fusion.  The Board notes that even if the Veteran's disability was subsequently ameliorated due to a post-service fusion, the pertinent inquiry is whether the disability was aggravated by service.  38 U.S.C.A. § 3.304(b) (emphasis added).  Accordingly, the Board finds that it is not clear and unmistakable that the disability was not aggravated by service.  In light of the current diagnosis of spondylolysis and the in-service diagnosis of spondylolysis L5-S1, the Board finds that the evidence supports a finding that the Veteran's spondylolysis L5-S1 had its onset in active service.  38 C.F.R. § 3.303.  Service connection is warranted for spondylolysis L5-S1.  

Concerning the other diagnoses pertaining to the low back, to include degenerative joint disease, degenerative disc disease, spondylolisthesis, and scoliosis, the Board also finds that service connection is warranted.  

The service medical treatment records document an injury to the back and reveal a diagnosis of spondylolysis L5-S1.  Following separation from active service, the Veteran was examined in February 1977 and the report indicated diagnoses of chronic lumbar strain and decreased mobility L4-5 L5-S1.  Following this examination, the Veteran was involved in a motor vehicle accident and underwent a fusion.  He stated that he experienced chronic back pain since active service, which was also noted by his brother's statement dated in January 1977.  The record now contains diagnoses of spondylolysis L5/S1 status post-surgical fusion with residual degenerative disc disease, spondylolisthesis, degenerative joint disease, and scoliosis.   

In this case, the question is whether the Veteran's diagnosed low back disability, other than spondylolysis L5-S1, is related to active service, to include the in-service fall.  The evidence is sparse concerning the nature and etiology of any low back diagnosis other than spondylolysis L5-S1.  As discussed above, the July 2011 addendum opinion addressed whether a preexisting spondylolysis was aggravated by active service, but did not address whether the other low back diagnoses were related to active service, to include the in-service fall.  In addition, the June 2012 VA examiner addressed whether the spondylolysis L5/S1 was aggravated by active service, but did not address whether other low back diagnoses were related to active service, to include the in-service fall.  The March 2015 VHA opinion briefly discussed whether any other diagnosis related to the low back was related to active service.  The examiner stated that the Board's question as to whether it was "at least as likely as not" that any other low back diagnosis was related to or caused by active service could not be answered with "any certainty with a percentage that could be attributed to the in-service injury."  The reasons for the inability to provide an opinion was due to the surgery that the Veteran had after a motor vehicle accident and not having a documented CT scan and no MRI until about twenty-five years after the fusion surgery.  

Given the diagnosis of chronic low back strain in 1977 and reports of chronic pain since service, the Board will find that the evidence is in equipoise as to whether any low back disability, other than spondylolysis L5-S1, is related to active service.  See also Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  Therefore, service connection is warranted for low back disability, variously diagnosed as spondylolysis L5-S1, degenerative joint disease, degenerative disc disease, spondylolisthesis, and scoliosis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for low back disability, diagnosed as spondylolysis L5-S1, degenerative disc disease, spondylolisthesis, and scoliosis, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


